UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4931
REGINALD THURSTON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at Greenville.
               James C. Fox, Senior District Judge.
                           (CR-96-43-F)

                      Submitted: April 27, 2001

                       Decided: June 20, 2001

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Raleigh, North Car-
olina, for Appellant. Janice McKenzie Cole, United States Attorney,
Anne M. Hayes, Assistant United States Attorney, Yvonne V.
Watford-McKinney, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.
2                     UNITED STATES v. THURSTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Reginald Thurston appeals the district court’s revocation of his
supervised release term and the imposition of a twenty-four-month
prison sentence. Finding no error, we affirm.

   Thurston was convicted in 1997 of aiding and abetting credit card
fraud, 18 U.S.C. §§ 2, 1029(a)(5) (1994), and sentenced to thirty-
seven months imprisonment, followed by thirty-six months of super-
vised release. Thurston completed his term of imprisonment and
began his term of supervised release on October 18, 1999.

   On March 8, 2000, the Government filed a petition to revoke Thur-
ston’s supervised release based on his failure to report to his proba-
tion officer as required under the conditions of his supervised release.
After a hearing in which Thurston testified and admitted to the viola-
tion, the district court found that Thurston had committed the viola-
tion alleged by the Government and revoked his supervised release.

   We review the district court’s decision to revoke a defendant’s
supervised release for an abuse of discretion. United States v. Copley,
978 F.2d 829, 831 (4th Cir. 1992). The district court need only find
a violation of a condition of supervised release by a preponderance of
the evidence. 18 U.S.C. § 3583(e)(3) (1994). Here, Thurston admitted
to the violation alleged in the petition to revoke his supervised
release. Accordingly, the district court did not abuse its discretion in
revoking his supervised release.

   Because Thurston’s underlying conviction was for a Class C fel-
ony, the statutory maximum sentence upon revocation of his super-
vised release was two years incarceration. Id. Pursuant to U.S.
Sentencing Guidelines Manual § 7B1.4(a) (1998), the imprisonment
range for a defendant convicted of a Class C felony with a criminal
                      UNITED STATES v. THURSTON                        3
history Category V is seven to thirteen months. The Chapter 7 policy
statements, however, are not binding. United States v. Davis, 53 F.3d
638, 642 (4th Cir. 1995). If the court has considered the relevant fac-
tors and the applicable policy statements, the court has the discretion
to impose a sentence outside the ranges set out in the sentencing
guidelines. Id. at 642-43. The transcript reveals that the district court
considered the relevant factors and policy statements in imposing the
sentence. Id. at 642.

   Because Thurston’s sentence does not exceed the statutory maxi-
mum under 18 U.S.C. § 3583(e), we review the sentence only to
determine whether it is "plainly unreasonable." 18 U.S.C.
§ 3742(a)(4) (1994). Given the facts of this case and the nature of
Thurston’s conduct, we cannot say that the twenty-four-month sen-
tence imposed by the district court was plainly unreasonable. There-
fore, we affirm the district court’s order revoking Thurston’s
supervised release and imposing a twenty-four-month sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED